﻿Sir, it is a pleasant duty for me to address to you, on behalf of the  people and the Coalition Government of Democratic Kampuchea and on my own behalf, our sincere congratulations on your election to the presidency of the General Assembly at the forty-third session. Your political and diplomatic experience and your personal abilities constitute pledge for the successful outcome of our work.
I also wish to pay a tribute to your predecessor, Mr. Peter Florin, for the skilful manner in which he carried out his important duties in presiding over the General Assembly at the forty-second session.
Lastly, I take special pleasure in paying a warn tribute to our very distinguished Secretary-General, Mr. Peres de Cuellar, who my people and Government continue to held in the highest esteem. I am pleased to have this opportunity to pay a tribute to the tireless and meritorious efforts he has unceasingly made for peace throughout the world, which have helped to strengthen the confidence we have always had in him. His faith in the Charter and his dedication to the fulfilment of his mandate, which is complex, arduous and often thankless, have done much to strengthen the role of the world Organization in the maintenance of international peace and security.
Some 10 years ago, on 25 December 1978, the Vietnamese troops of aggression occupied by country, Cambodia. Since 1982, the date of the formation of the Coalition Government of Democratic Kampuchea, Prince Norodom Sihanouk, as President of Democratic Kampuchea, has emphatically denounced the acts of coercion committed by the Vietnamese occupation troops against the unfortunate Khmer people.
There can be no political solution for the Cambodian situation unless Viet Nam  sincerely wishes to reach a negotiated settlement with the Coalition Government of Democratic Kampuchea and desists from delaying tactics. In order to block the  process of a political settlement of the Cambodian situation, Viet Nam has sought to link the withdrawal of its troops from Cambodia to the non-return of the Khmers Rouges to power and the cessation of all aid to the armed forces of the Coalition Government of Democratic Kampuchea.
The present situation in Cambodia was brought about by the invasion and occupation of that country by Vietnamese troops, who are still there today. Our- top priority, which is also of the United Nations resolutions on Kampuchea, continues to be the withdrawal of all Vietnamese troops from Cambodia, whether their presence is officially acknowledged or disguised. As for the other problems, they are internal matters which will have to be resolved among the Cambodian parties. The solution has already been implicitly mentioned In the resolutions adopted annually since 1979 at the United Nations: self-determination of the Cambodian people, through the organization of free general elections without pressure or coercion.
A genuine peaceful solution can be arrived at only in the following conditions} first, withdrawal of all Vietnamese occupation forces from Cambodian territory, which roust be carried out not unilaterally but within the framework of a general negotiated agreement, under international supervision and in keeping with a precise time-table·, secondly, the dismantling of the Phnom Penh regime installed by Viet Nam and the State of Democratic Kampuchea} thirdly, the formation of a Quadripartite Provisional Government of National Reconciliation} fourthly, the establishment of machinery for international supervision in the form of a United Nations commission or any other international commission or whatever other measure may be necessary, such as an international force for the maintenance of peace and security, and, fifthly, the organization of authentically free general elections under international supervision. 
Peace in Cambodia depends on national reconciliation based on equality among all the political parties of the coalition and on respect for human rights and fundamental freedom, within the framework of a liberal democratic government. Thus, it is not a question of trying to isolate, still less, e1ininate, anyone. We are talking about a government of national reconciliation, that is, the Quadripartite Provisional Government of National Reconciliation, whose task it would to prepare and organise general and free elections under international supervision.
After the general agreement on the total withdrawal of Vietnamese forces from Cambodia, an international conference will be convened with the participation of all the countries concerned, the five permanent members of the Security Council and the United Nations Secretary-General. That conference will adopt all necessary measures to guarantee the agreement, as well as the independence and neutrality of Cambodia and prevent any possible return of Vietnamese forces and the illegal and violent seizure of power by one of the Cambodian parties.
The Jakarta informal Meeting, which was held from 25 to 28 July 1988, was the first of Its kind to bring together the three Cambodian parties of the Coalition Government of Democratic Kampuchea, that of Phnom Penh and Viet Nam, and also the other parties in the region concerned with the Cambodian conflict, who were able to exchange views, we hope that the Working Group, which is to met soon in Jakarta, will prove able to achieve concrete results.
The Khmer people was deeply affected by the words of compassion towards them spoken by the President of the United States, Mr. Ronald Reagan, and also the words of solicitude spoken by Foreign Minister of the People's Republic of China, and other heads of delegations of friendly countries.
To return to a normal situation and restore peace, security and justice in any country, the total withdrawal of the Vietnamese occupation troops has become an imperative necessity. However, for greater credibility, I have proposed that this withdrawal be negotiated and internationally monitored. National reconciliation will have to take the form of the establishment of a quadripartite provisional government. This Quadripartite Provisional Government of National Reconciliation must be formed on a new basis, because the Coalition Government of Democratic Kampuchea cannot agree to take as a basis the pro-Vietnamese communist regime of Phnom Penh.
In order to facilitate the formation of the Quadripartite Provisional Government of National Reconciliation I have proposed to the two other parties in my Government the changing of the name of Democratic Kampuchea and its flag and national anthem. His Royal Highness Sawdeoh Norodom Sihanouk has already given his agreement in principle to these changes. I believe that these changes - or rather this return to the national names and symbols adopted by the whole Cambodian people - are going to be a prelude to national reconciliation, a prelude to the new national unity that is needed for the restoration of peace in Cambodia and for the establishment of a some of peace, freedom and neutrality in South-East Asia, in keeping with the wishes of the member countries of the Association of South-East Asian Nations and, in particular, to the ending of the sufferings of our people. 
I take this opportunity to reiterate on behalf of the Khmer people, my respectful gratitude to His Majesty the King of Thailand for the kind compassion he has shown our refugee compatriots and to His Majesty's Government for the hospitality accorded to then in border camps.
We are grateful also to all the friendly countries that have given constant, valuable support in all spheres to the Coalition Government of Democratic Kampuchea and all the Khmer people in their national liberation struggle against the Vietnamese invaders and occupying forces.
Ws are grateful to the Secretary-General for the personal interest he has taken in the Cambodian question, and for his tireless quest, in the framework of his mandate and assisted by his Special Representative, Mr. Rafeeuddin Ahmed, for a just and lasting solution to the problem of Kampuchea in conformity with the Charter and relevant resolutions of the United Nations.
I must say again how grateful we are for the important role being played by the United Nations and the Secretary-General, and extend our gratitude also to his Special Representative, Mr. S.A.M. S. Kibria and the Director of the United Nations Border Relief Operation (UHBRO), Mr. Y. Y, Kim, and all the staff, who have proved so able in helping those of our unfortunate compatriots who are considered to be displaced persons.
If Cambodian society is too be truly democratised, if human and individual tights are to be respected, it is essential to promote the education of Khmer children at all levels, both in border camps and within the country.
The thrust of sustained, common efforts by the entire international community, with the United Nations as catalyst, to prevent a nuclear holocaust has led to recognition of the fact that a nuclear war can never be won and must never be fought. The world has welcomed the ratification by the two super-Powers of the  Treaty on the elimination of their intermediate-range and short-rang· land-based missiles and the improvement in East-West relations. The withdrawal of Soviet forces from Afghanistan under United Nations supervision and within the framework of a signed agreement the cease-fire between Iran and Iraq after eight years of war, the withdrawal of South African forces from Angola and the prospect of the implementation of Security Council resolution 435 (1978), on Namibia, and the acceptance· by the parties to the Western Sahara conflict of a peace plan submitted by the United Nations have led to some relaxation of regional tension and strengthened the hopes that world tension will gradually ease.
However, the genuine, persistent political will of all and the constant vigilance of all countries and people which push peace and justice are necessary if further progress towards the implementation of international peace and security is to be made.
International peace and security continue to be threatened by numerous local and regional conflicts generated by policies of power, domination and expansion that put under foot the purposes and principles of the Charter, including the principles of non-intervention in the internal affairs of other States, respect for the right of peoples to self-determination, and the peaceful settlement of disputes. Until conflicts are resolved on the basis of respect for the principles of the united Nations Charter, it is illusory to hope for a climate of international trust conducive to the elimination or reduction of armaments.
In Afghanistan, the heroic struggle of the Afghan people and its mujahidin, combined with international pressure and the tireless efforts of Pakistan and the United Nations and its Secretary-General, finally collapsed Soviet forces to withdraw from that country. But that doe, not mean the war is over. By continuing, through its military assistance, and advisers, to keep alive the regime it has installed in Kabul, the Soviet Union persists in its interference in the internal affairs of Afghanistan, prevents the Afghan people from exercising its right of self-determination, and continues to fuel tension in that region of southern Asia. The Afghan people and its mujahidin are being compelled to pursue their just struggle to restore Afghanistan's independence, sovereignty, non-aligned status and territorial integrity. The international community must continue its assistance and support in that struggle.
We who are fighting for the same cause reaffirm our complete solidarity with and strong support for the Afghan people and its mujahidin in their valiant struggle until the attainment of their noble objectives. We wish also to pay a heartfelt tribute to the Government and people of Pakistan for their great compassion for and generous assistance to the Afghan refugees, and for their important contribution to the efforts that led to the withdrawal of Soviet forces from Afghanistan.
In Asia, the mounting tension in Korea makes clear the increasing urgency of adopting practical measures that will make possible the independent, peaceful reunification of the country. In this connection, it is important to prevent a military confrontation and reduce the tension between the two parts of the country by the adoption of a declaration of non-aggression. We welcomed the negotiations last August at Panmunjon between parliamentary delegations from the North and the South, and are pleased that these will be required soon.
Still in Asia, we assure our dose neighbours to the north, our Lao brothers and sisters, who for years have endured and struggled against repression and coercion under the Vietnamese yoke of our unswerving support and fraternal solidarity. 
In the  Middle· East the situation has deteriorated everywhere ·. In the occupied Arab territories, the violence and high passions that have been growing for months are clear proof that it is vitally necessary for a negotiated settlement of the entire Middle East and Palestinian problem to be pursued within the framework of an international conference, under United Nations auspices, and with the participation of the representative of the Palestinian people, the Palestine Liberation Organisation (PLO). Peace can be restored only through the exercise by the Palestinian people of its inalienable national rights, with strict respect for the principle of the inadmissibility of the acquisition of foreign territory by force and for the right of all States of the region to live and coexist in peace and security.
In Lebanon, despite the presence of United Nations forces, foreign armed intervention continues to fan the flames of discord. It is of the highest importance that all foreign troops be withdrawn from Lebanon and that the Lebanese people finally regain the cohesion and national unity that will enable it to defend the sovereignty and territorial integrity of its country, restore peace, and rebuild the economy.
The cease-fire between Iran and Iraq has permitted a relaxation of tension in the region. Without underestimating the considerable and numerous problems that remain unresolved, it may be said that the cease-fire, which was achieved thanks to the praiseworthy, dedicated efforts off the Security Council and the Secretary-General, opens the way for the implementation of Security Council resolution 598 (1987). We hope that with political will on all sides it will be possible to move towards a settlement of that painful fratricidal conflict. 
In Africa, the economic situation remains a source of great concern. We reaffirm to all brother African countries and people our complete solidarity and assure them of our war warmest congratulations and deep admiration for their courageous and noble efforts to implement Africa’s Priority Programme for Economic Recovery 1986-1990. But those efforts are hampered by the problem of external debt and the excessive debt-servicing burden. Moreover, Sudan in particular Khartoum, has been stricken by unprecedented floods which have caused widespread devastation, and sub-Saharan countries continue to face drought, flood, plagues of locust· and conflicts, with the consequent millions of refugees, malnutrition and famine.
We call upon the international community, especially developed creditor countries, to support and adopt the measure· advocated by the Organisation of African Unity to resolve Africa's external-debt crisis, including the convening of an international conference on this problem. 
We should emphasize that the economic and social crisis of the African countries has been further aggravated by the rising tension in southern Africa which has had harmful consequences throughout the continent. The aggravation of tensions is due to the policy of apartheid and the illegal occupation of Namibia by the Pretoria regime, which utterly disregarding universal condemnation of its actions, has not only refused to release Nelson Mandela and other political prisoners, but is also even further intensifying its bloody repression, prolonging the state of emergency, condemning to death and threatening to execute anti-apartheid blacks in South Africa - in particular the Sharpeville Six - mistreating religious figures and banning all the political activity of anti-apartheid organisations, having representatives of South African anti-apartheid movements abroad assassinated, and committing an increasing number of acts of aggression and destabilization against front-line countries. Southern Africa will know peace and stability only when apartheid is eradicated as that will make possible the establishment of a non-racial, democratic government in South Africa and the advent of the independent of Namibia within its territorial integrity.
In this respect we believe that the development of the anti-apartheid struggle has amply demonstrated the need for global mandatory-emotions against the Pretoria regime accompanied by a plan of assistance to the front-line States. We ardently trust that the quadripartite negotiations to restore peace in Angola and to eliminate obstacles to the decolonization and independence of Namibia will succeed in compelling South Africa to give effect to Security Council resolution 435 (1973$.
Lastly, we whole-heartedly welcome the successes scored by the Government and people of Chad under the guidance of President Hussein Habre in their attempts to consolidate the independence and sovereignty of Chad, to restore their territorial integrity and to embark upon their reconstruction of their country in peace stability and harmony with all its neighbours. We renew our fraternal solidarity to them.
In Central America the situation continues to be grave notwithstanding the progress achieved in the field of verification of the obligations arising from the Esquipulas II agreements. This progress highlights the real possibilities of establishing peace and democracy in the region through dialogue and negotiation, Ш wish to pay a tribute to the five Presidents of the Central American States who declared in San Jose their political willingness to press ahead with dialogue and negotiations in order to fulfil the Guatemala commitment and we welcome the work done by the Contadora Group and the Support Group, which decided to continue to co-operate in this process of peace and democracy in this region. This is the only road to peace and stability and the only way to preserve the interests of the region as a ,hole.
Now that the Organisation is preparing to celebrate at the end of this year the fortieth anniversary of the Universal Declaration of Human Rights, now that the hope of better times is burgeoning with the approach of the new year and the dawn of a new century, and with the award of the Nobel Peace Prise to the United Nations peace-keeping forces, an award that was very well merited, let us hope that the millions of our human brothers who are seeking change and renewal in their lives will see their dreams come true thanks to the efforts of the United Nations and its Secretary-General in what the Gitanjali, the lyrical offering of the Bengali poet, described so aptly in the following words:
"In this paradise of freedom, ay fattier, let ay homeland awake."
